EXHIBIT 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form10-K of Alexander& Baldwin, Inc. (the "Company") for the fiscal year ended December 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Stanley M. Kuriyama, as President, Chief Executive Officer and Director of the Company, and ChristopherJ. Benjamin, as Senior Vice President, Chief Financial Officer and Treasurer of the Company, each hereby certifies, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to their knowledge: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Stanley M. Kuriyama Name: Stanley M. Kuriyama Title: President, Chief Executive Officer and Director Date: February 25, 2011 /s/ Christopher J. Benjamin Name: Christopher J. Benjamin Title: Senior Vice President, Chief Financial Officer and Treasurer Date: February 25, 2011
